Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7, 13-15 are allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species B1 and B2  as set forth in the Office action mailed on 9/14/2018, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 3/24/2021

The application has been amended as follows: 
5. (Currently Amended) A combustor in which fuel is burned using air taken through an inlet, comprising: 
a plurality of stagnation formers protruding from a combustor wall, contacting with the combustor wall and configured to locally dam the air which has been taken through the inlet; 
a plurality of igniters for igniting a gas mixture of the air and the fuel; and 
a passage through which the air flows, 
wherein each of the plurality of igniters is configured to emit a flame by burning at least one of a solid fuel and an ignition explosive which automatically catches fire due to heat and pressure created by compression of the air which has been taken through the inlet, 
wherein each of the plurality of igniters is configured to autoignite and be activated due to the heat and the pressure created by the compression of the air which has been dammed by at least one of the plurality of stagnation formers, 
wherein the plurality of the igniters are arranged such that, in a state prior to autoignition of any of the plurality of the igniters, adjacent ones of the plurality of igniters are spaced apart from one another at a distance such that the flame from a first one of the adjacent ones of the plurality of the igniters cannot propagate to a second one of the adjacent ones of the igniters, 
wherein at least a part of each of the plurality of the igniters faces the passage, 
wherein the combustor wall forms a wall surface of the passage, and each of the plurality of the igniters extends into the wall surface of the passage in a first direction, and 
wherein each of the plurality of the stagnation formers protrudes away from the wall surface of the passage in an opposite direction to the first direction.  

6. (Currently Amended) A jet engine comprising: 

a combustor in which fuel is burned using air taken through an inlet, comprising: 
a plurality of stagnation formers protruding from a combustor wall, contacting with the combustor wall and configured to locally dam the air which has been taken through the inlet; 
a plurality of igniters for igniting a gas mixture of the air and the fuel; and 
a passage through which the air flows, 
wherein each of the plurality of igniters is configured to emit a flame by burning at least one of a solid fuel and an ignition explosive which automatically catches fire due to heat and pressure created by compression of the air which has been taken through the inlet, 
wherein each of the plurality of igniters is configured to autoignite and be activated due to the heat and the pressure created by the compression of the air which has been dammed by at least one of the plurality of stagnation formers, 
wherein the plurality of the igniters are arranged such that, in a state prior to autoignition of any of the plurality of the igniters, adjacent ones of the plurality of igniters are spaced apart from one another at a distance such that the flame from a first one of the adjacent ones of the plurality of the igniters cannot propagate to a second one of the adjacent ones of the igniters, 
wherein at least a part of each of the plurality of the igniters faces the passage, 
wherein the combustor wall forms a wall surface of the passage, and each of the plurality of the igniters extends into the wall surface of the passage in a first direction, and 
wherein each of the plurality of the stagnation formers protrudes away from the wall surface of the passage in an opposite direction to the first direction;
an inlet located forward of the combustor; and 
a nozzle located rearward of the combustor.  


13. (Currently Amended) The combustor according to claim 5, wherein the plurality of igniters are embedded in a groove in the wall surface.  


Reasons for Allowance
Claims 5-8, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Greenwood et al (US 2989922 as referenced in OA dated 12/08/2020) and Grossman (US 5660357 as referenced in OA dated 12/08/2020).
Greenwood discloses a combustor of a ramjet having a plurality of stagnation formers and a plurality of igniters wherein the plurality of stagnation formers and the plurality of igniters 
Regarding claim 5, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the claim a combustor of a ramjet having a plurality of stagnation formers and a plurality of igniters wherein the plurality of igniters extend in a first direction into a wall surface which defines an air flow passage and the plurality of stagnation formers protrude away from the wall surface in an opposite direction to the first direction.
Regarding claims 6-8, 13-15, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741